Judgment affirmed. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.; Cohn, J., dissents and votes to reverse the judgment of conviction and dismiss the *971indictment upon the ground that the guilt of the defendant Joseph Schwartz was not established beyond a reasonable doubt. There was insufficient proof (1) that appellant knew the property in question was stolen, and (2) that he, at any time, with felonious intent, had or received possession of the property allegedly stolen. (People v. Walker, 198 N. Y. 329.)